Exhibit 10.2

 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 2, 2007, is
entered into by and among NuTech Digital, Inc., a California corporation
(“Buyer”) and Jump Communications, Inc., a Nevada corporation (the “Company”).
 
 
RECITALS
 
A.
The Company owns (i) all property rights to ten (10) Alcatel 7470 telco switches
configured for ATM/Ethernet protocols utilizing connections from 64Kb/s to OC3,
(ii) exclusive licenses for software and firmware for the management and
aggregation of switched and routed connectivity; (ii) any and all logos,
trademarks, servicemarks and good will of the Company; and (iii) exclusive
licenses of certain intellectual property, including, without limitation, the
Company’s proprietary algorithms for the compression of digital video signals,
trademarks, hardware, software and firmware, programs and related documentation
to enable the management and operation of a competitive local exchange carrier
operating telco switches in both intra and inter state, billings system, call
management system and related derivative works.

 
B.
Concurrently with the execution of this Agreement, the Company and Buyer are
entering into a license agreement covering certain intellectual property for
digital video compression and for the management and delivery of video, audio
and data over a fully switched or routed network, as set forth in the License
Agreement, a copy of which is attached hereto.

 
C.
Buyer desires to purchase from the Company and the Company desires to sell to
Buyer, the Purchased Assets, as set forth in Schedule 1.1 hereinbelow, at the
price and under the specified terms and conditions as set forth herein.

 
NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
 
ARTICLE I
 
PURCHASE AND SALE OF ASSETS
 
1.1.          Assets to be Transferred. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined in Section 3.1 below), the
Company shall sell, transfer, convey, assign, and deliver to Buyer, or its
assignee, and Buyer shall purchase and accept, all of the assets set forth on
Schedule 1.1 hereto (the “Purchased Assets”).
 
1.2.          No Warranty. Buyer hereby acknowledges and agrees that the
PURCHASED ASSETS ARE BEING SOLD, TRANSFERRED, CONVEYED, ASSIGNED AND DELIVERED
“AS IS”, “WHERE IS”, “WITH ALL FAULTS,” AND WITHOUT RECOURSE OR REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NON-INFRINGEMENT.
 
 
1

--------------------------------------------------------------------------------


 
 
ARTICLE II
 
PURCHASE PRICE - PAYMENT
 
2.1.          Purchase Price and Payment. The purchase price for the Assets
shall be an amount of capital, consisting of shares of Purchaser’s preferred
stock and common stock, such that the Company will own ninety (90%) percent of
the issued and outstanding capital of the Purchaser on a fully-diluted basis on
and after the Closing (the “Purchase Price”). The Purchase Price shall be paid
at the Closing by delivery to Seller of a certificate or certificates
representing the appropriate amount of Purchaser’s stock (the “Shares”). The
Purchase Price shall be calculated on a fully-diluted, as converted basis (after
taking into account any and all notes, options, warrants and other securities
convertible into, or ultimately exchangeable or exercisable for, any shares of
Purchaser’s capital stock and any agreements or rights for the purchase or
acquisition from Purchaser of any shares of Purchaser’s capital stock) as at the
time of the Closing.
 
 
ARTICLE III
 
CLOSING
 
3.1.          Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”), shall take place at 1:00 p.m. (PDT) at the offices of
Jump Communications, Inc., 10390 Wilshire Boulevard, Penthouse 20, Los Angeles,
California 90024, on or before August 23, 2007, unless another date or place is
agreed to in writing by the parties hereto.  The date on which the Closing
actually occurs is hereinafter referred to as the “Closing Date.”
 
3.2.          Documents to be Delivered by the Company.
 
At the Closing, the Company shall deliver the following documents, in each case
duly executed or otherwise in proper form:
 
 
(a)
Bill of Sale.  A bill of sale for all of the tangible and intangible Purchased
Assets described in Section 1.1 substantially in the form attached hereto as
Exhibit A (the “Bill of Sale”);

 
 
(b)
License Agreement.  A License Agreement substantially in the form of Exhibit
3.2(b) attached hereto (the “License Agreement”);

 
 
(c)
Assignment and Assumption Agreement.  An Assignment and Assumption Agreement
assigning all of the Company’s rights in any intangible Purchased Assets
described in Section 1.1, substantially in the form attached hereto as Exhibit
3.2(c) (the “Assignment and Assumption Agreement”);

 
 
(d)
Certified Resolutions.  A certified copy of the resolutions of the Board of
Directors authorizing and approving this Agreement and the consummation of the
transactions contemplated by this Agreement; and

 
 
(e)
Other Documents.  Such additional documents, instruments or writings reasonably
required by Buyer pursuant to Section 6.3 below, including, without limitation,
any subordination agreement required by any senior lender of Buyer.

 
 
2

--------------------------------------------------------------------------------


 
3.3.          Documents to be Delivered by Buyer. At the Closing, Buyer shall
deliver the following documents, in each case duly executed or otherwise in
proper form:
 
 

  (a) Purchase Price.  The Purchase Price as set forth in Section 2.1 above;

     

 
(b)
Stock Certificates.  Stock certificates representing the NuTech Digital
preferred stock and/or common stock, duly endorsed to Company.

 
 
(c)
Designation of Preferences.  The Designation of Preferences for the Preferred
Stock, substantially in the form attached hereto as Exhibit 3.3(c), which will
be filed by Buyer with the Secretary of State of California on or after the
Closing.

 
 
(d)
Assignment and Assumption Agreement.  The Assignment and Assumption Agreement
assuming all of the Company’s rights in any intangible Purchased Assets
described in Section 1.1;

 
 
(e)
Certified Resolutions.  A certified copy of the resolutions of the Board of
Directors of the Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement; and

 
 
(f)
Other Documents.  Such additional documents, instruments or writings reasonably
required by the Company and its shareholders pursuant to Section 6.3 below.

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Buyer as of the date hereof as
follows:
 
4.1.          Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has the corporate power and authority to carry on its business as it
is now being conducted.
 
4.2.          Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by the Company is subject only to the
authorization of the Board of Directors of the Buyer. Once such authorization
has been received, no further corporate or other action is necessary on its part
to make this Agreement valid and binding upon it and enforceable against it in
accordance with its terms or to carry out the transactions contemplated hereby.
 

3

--------------------------------------------------------------------------------



4.3.          No Violations. The execution, delivery and performance of this
Agreement by the Company do not and will not (1) constitute a breach or a
violation of any law, rule or regulation, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which the Company is a party or
by which it is bound; (2) constitute a violation of any order, judgment or
decree to which the Company is a party or by which it is bound or by which any
of the Purchased Assets are bound or affected; or (3) result in the creation of
any lien, charge or encumbrance upon any of the Purchased Assets.
 
4.4.          Title to and Condition of Assets. The Company has good and
marketable title to all the Purchased Assets.  As of the date of this Agreement,
such Purchased Assets are subject to no known guaranty, judgment, execution,
pledge, lien, conditional sales agreement, security agreement, encumbrance or
charge, except as disclosed pursuant to this Agreement (with respect to which no
default exists) and except for liens for taxes not delinquent.
 
4.5.          Compliance With Applicable Laws. To the Company’s knowledge, the
conduct of the business by the Company does not violate or infringe any federal,
state, local or foreign law, statute, ordinance, license or regulation that is
presently in effect.  To the Company’s knowledge, such conduct does not violate
or infringe any right or concession, copyright, trademark, trade name, patent,
know-how or other proprietary right of others, the enforcement of which would
materially adversely affect the value of the Purchased Assets.  The Company has
and has maintained all licenses and permits required by all local, state and
federal authorities and regulating bodies.
 
4.6.          Approvals and Consents. Other than as set forth in 4.1 above, no
consent, approval or authorization is required in connection with the execution
or delivery of this Agreement by the Company or the consummation by it of the
transactions contemplated hereby.
 
4.7.
Brokers. Company acknowledges that there may be brokers, consultants or others
that may be entitled to be paid in connection with the transactions contemplated
by this Agreement.  The Company represents that the Buyer shall not have any
liability for any claim for a broker’s fee, finder’s fee, consultant’s fee,
attorney’s fee or other third party remuneration by reason of any action of the
Company.

 
 
Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 4, THE PURCHASED
ASSETS ARE BEING SOLD, TRANSFERRED, CONVEYED, ASSIGNED AND DELIVERED “AS IS”,
“WHERE IS”, “WITH ALL FAULTS,” AND WITHOUT RECOURSE OR REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NON-INFRINGEMENT.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Company as of the date hereof as
follows:
 

4

--------------------------------------------------------------------------------



5.1.          Organization and Standing. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has the corporate power and authority to carry on its business as
it is now being conducted.
 
5.2.          Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by the Buyer is subject only to the authorization
of the Board of Directors of the Buyer.  Once such authorization has been
received, no further corporate or other action is necessary on its part to make
this Agreement valid and binding upon it and enforceable against it in
accordance with its terms or to carry out the transactions contemplated hereby.
 
5.3.          No Violations. The execution, delivery and performance of this
Agreement by the Buyer do not and will not (1) constitute a breach or a
violation of any law, rule or regulation, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which the Buyer is a party or by
which it is bound; or (2) constitute a violation of any order, judgment or
decree to which the Buyer is a party.
 
5.4.          Approvals and Consents. Other than as set forth in 5.2 above, no
consent, approval or authorization is required in connection with the execution
or delivery of this Agreement by the Buyer or the consummation by it of the
transactions contemplated hereby.
 
5.5.          Capital Stock. The authorized capital stock of the Buyer consists
of 50,000,000 shares of Preferred Stock and 100,000,000 shares of Common Stock.
There are currently no shares of Preferred Stock issued and outstanding and
34,172,494 shares of Common Stock issued and outstanding.  With respect to the
Preferred Stock, each share will have the rights and preferences set forth in
the Designation of Preferences.  With respect to the Common Stock: (i) each
holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting.  Except as set forth on
Schedule 5.6 attached hereto, the Buyer has no shares reserved for issuance
pursuant to a stock option plan or pursuant to securities exercisable for, or
convertible into or exchangeable for shares of any series of Common Stock.  All
of the outstanding shares of capital stock of the Buyer are validly issued,
fully paid and non-assessable. Except as set forth on Schedule 5.6 attached
hereto, there are currently no outstanding subscriptions, options, rights,
warrants, convertible securities, preemptive rights or other agreements or
understandings with respect to the voting, sale, transfer, rights of first
refusal, rights of first offer, proxy or registration or calls, demands or
commitments of any kind relating to the issuance, sale or transfer of any
capital stock or other equity securities of the Buyer.
 

5

--------------------------------------------------------------------------------



 
ARTICLE VI
 
ADDITIONAL COVENANTS
 
The parties covenant and agree as follows:
 
6.1.          Access to Information and Records. During the period prior to the
Closing, each party shall, and shall cause its officers, employees, agents,
independent accountants and advisors to, furnish to the other party, its
respective officers, employees, agents, independent accountants and advisors, at
reasonable times and places, all information in their possession concerning the
transactions contemplated hereby as may be reasonably requested, and give such
persons access to all of the properties, books, records, contracts and other
documents of or pertaining to the other party that such other party or its
officers, employees, agents, independent accountants or advisors shall have in
their custody.  The foregoing covenant is conditioned upon the agreement by the
parties to maintain any and all such information and records obtained hereunder
as confidential, and each receiving party shall not release any such information
and records without the prior written consent of the disclosing party.
 
6.2.          Conduct of Buyer Pending the Closing. From the date hereof until
the Closing, except as otherwise approved in writing by the Company:
 
 
(a)
No Changes.  Buyer will carry on its business diligently and in the same manner
as heretofore and will not make or institute any changes in its methods of
management, accounting or operation.

 
 
(b)
Maintain Organization.  Buyer will take such action as may be necessary to
maintain, preserve, renew and keep in favor and effect the existence, rights and
franchises of Buyer and will use its best efforts to preserve the business
organization of Buyer intact, to keep available to Company the present officers
and employees, and to preserve for Company its present relationships with
suppliers and customers and others having business relationships with
Buyer.  Buyer will continue to file on a timely basis any and all reports
required under the applicable securities laws, and will maintain its listing on
the OTC-Bulletin Board under the symbol “NTDL.”

 
 
(c)
No Breach.  Buyer will not do or omit any act, or permit any omission to act,
which may cause a breach of any material contract, commitment or obligation, of
Buyer as of the date hereof.

 
 
(d)
No Material Contracts.  No contract or commitment will be entered into, and no
purchase of raw materials or supplies and no sale of goods or services (real,
personal, or mixed, tangible or intangible) will be made, by or on behalf of
Buyer, except contracts, commitments, purchases or sales which are in the
ordinary course of business and consistent with past practice, are not material
to Buyer (individually or in the aggregate).

 

6

--------------------------------------------------------------------------------



 
(e)
Maintenance of Property.  Buyer shall use, operate, maintain and repair all
property of Buyer in a normal business manner.

 
 
(f)
No Corporate Changes.  Buyer shall not amend its Certificate of Incorporation or
By-laws or make any changes in authorized or issued capital stock.

 
 
(g)
No Negotiations.  Neither Buyer nor any of its stockholders will, directly or
indirectly (through a representative or otherwise), solicit or furnish any
information to any prospective buyer, commence, or conduct presently ongoing,
negotiations with any other party or enter into any agreement with any other
party concerning the sale of the Buyer, its assets or business or any part
thereof or any equity securities of Buyer (an “acquisition proposal”), and Buyer
shall immediately advise Company of the receipt of any such acquisition
proposal.

 
 
(h)
No Indebtedness.  Buyer shall not create, incur, guarantee or assume, or agree
to create, incur, guarantee or assume, any indebtedness for borrowed money.

 
6.3.          Further Assurances. The parties hereto agree to use all reasonable
good faith efforts to take all actions and to do all things necessary, proper or
advisable to fulfill the conditions to Closing set forth in this Agreement and
to consummate the transactions contemplated hereby.  In addition, each party
hereto agrees to execute reasonable supplemental or additional documents, to
execute reasonable amendments to documents delivered at Closing, to re-execute
documents delivered at Closing and to take any other reasonable actions as are
necessary or reasonably appropriate to fully carry out and consummate the
transactions contemplated herein or to correct errors or omissions, if any, in
any document delivered at Closing.
 
6.4.          Board of Directors. The business of the Buyer is carried out under
the general supervision its Board of Directors.  Upon the Closing, the all
Parties hereto shall take such action as may be necessary to limit the number of
members of the Board of Directors to three, of which the Buyer will be given the
opportunity to designate one (1) Board Member to serve on the Board of
Directors; the Company shall designate two members of the Board of Directors,
including the Chairman of the Board  Management of the Buyer and Company agree
to nominate such individuals for election at a special shareholder meeting of
the Buyer to be held upon the Closing.
 
 
ARTICLE VII
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
 
7.1.          Conditions to Obligations of Buyer to Consummate the Transactions.
The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction of the following conditions,
unless waived in writing prior to the Closing by Buyer:
 


7

--------------------------------------------------------------------------------


 

  (a) 
The Company shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

     

 
(b)
Each of the documents or other items to be delivered by the Company at the
Closing pursuant to Section 3.2 shall have been delivered.

 
 
(c)
Buyer shall have received the due authorization of its Board of Directors to
enter into and consummate the transactions contemplated hereby.

 


 
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO COMPANY’S OBLIGATIONS
 
8.1.          Conditions to Obligations of the Company to Consummate the
Transactions. The obligation of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by the
Company:
 
 
(a)
Buyer shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.

 
 
(b)
Each of the documents and other items to be delivered by the Buyer at the
Closing pursuant to Section 3.3 shall have been delivered.

 
 
(c)
Nothing having a Material Adverse Effect (as defined below) shall have occurred
between the date hereof and the Closing in the business, operations, financial
or other condition of the Buyer.  For purposes of this Agreement, the term
“Material Adverse Effect” means an effect or condition that individually or when
taken together with all other effects or conditions of like nature would be
reasonably expected to have a material adverse effect on (i) the business,
operations financial or other condition of the Buyer; or (ii) the Buyer’s
ability to consummate the transactions required by this Agreement.

 
 
(d)
The Company shall have received the due authorization of its Board of Directors
to enter into and consummate the transactions contemplated hereby.

 


 
 
ARTICLE IX
 
TERMINATION
 
9.1.          Right of Termination. This Agreement may be terminated without
further liability of any party at any time prior to the Closing:
 
 
(a)
by mutual written agreement of Buyer and Company;

 

8

--------------------------------------------------------------------------------



 
(b)
by either party if there has been a material breach by the other party of its
respective representations, warranties and covenants set forth in Articles 4, 5
or 6, as applicable; or

 
 
(c)
by either party if there has occurred an event constituting a Material Adverse
Effect.

 
 
(d)
If at any time, before or after Closing, the Buyer seeks protection under the
Bankruptcy laws of any State or the U. S. Federal Government, or otherwise seeks
to terminate or wind up its business pursuant to any statute, or ceases to
exploit, for any reason, the rights and licenses granted hereunder or pursuant
to the License Agreement entered into by and between the Parties hereto, then
and in such event, the Licenses shall be deemed terminated, without further
action by any Party, and all rights and licenses shall revert to Jump
Communications, Inc. or its successor in interest.

 
9.2.          Effect of Termination; Sole Remedy. Upon any termination of this
Agreement prior to Closing, the Purchased Assets shall automatically revert back
to Company and this Agreement shall be of no further force or effect.  The
parties hereby acknowledge and agree that their sole remedy with respect to any
breach by the other party of its respective representations, warranties and
covenants set forth in Articles 4, 5 or 6, as applicable, shall be termination
of this Agreement with no liability to the breaching party.
 
 
ARTICLE X
 
MISCELLANEOUS
 
10.1.        Rules of Construction. All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any Exhibit or Schedule shall have
the meaning ascribed to such term in this Agreement.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  
 
10.2.        Disclosures and Announcements. Both the timing and the content of
all disclosure to third parties and public announcements concerning the
transactions provided for in this Agreement by either Company or Buyer shall be
subject to the approval of the other in all essential respects, except that
Company’s approval shall not be required as to any statements and other
information which Buyer may submit to the Securities and Exchange Commission
(“SEC”) or that Buyer may be required to make pursuant to any rule or regulation
of the SEC or otherwise required by law.
 

9

--------------------------------------------------------------------------------


 
10.3.        Assignment; Parties in Interest.
 
 
(a)
Assignment.  Except as expressly provided herein, the rights and obligations of
a party hereunder may not be assigned, transferred or encumbered without the
prior written consent of the other parties.

 
 
(b)
Parties in Interest.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto.  Nothing contained herein shall be deemed to confer upon any
other person any right or remedy under or by reason of this Agreement.

 
10.4.        Law Governing Agreement. This Agreement shall be construed and
interpreted according to the internal laws of the State of Nevada, without
regard to principles of conflict of laws.  The parties hereby stipulate that any
action or other legal proceeding arising under or in connection with this
Agreement may be commenced and prosecuted in its entirety in the federal or
state courts located in the Southern District of the State of California.  Each
party hereby submits to the personal jurisdiction thereof, and the parties agree
not to raise the objection that such courts are not a convenient forum.  Process
and pleadings mailed to a party at the address provided in the Notice section
herein shall be deemed properly served and accepted for all purposes.  The
parties hereto waive the right to trial by jury in any proceeding hereunder.
 
10.5.        Amendment and Modification. The parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by them in
writing.
 
10.6.        Survival. The representations and warranties contained in this
Agreement shall not survive the Closing, at which time liability therefor shall
cease.
 
10.7.        Notice. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be:  (i) personally delivered;
(ii) sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (iii) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier
service.  The respective addresses to be used for all such notices, demands or
requests are as follows:
 
 
(a)
If to Buyer, to:

 
NuTech Digital, Inc.
3841 Hayvenhurst Drive,
Encino, CA 91436
Attention: Lee Kasper
Facsimile:                                                           
 

10

--------------------------------------------------------------------------------



or to such other person or address as Buyer shall furnish to Company in writing.
 
(b)    If to Company, to:
 
Jump Communications
10390 Wilshire Boulevard
Penthouse 20
Los Angeles, California 90024
Attention: A. Fred Greenberg
Facsimile: (310) 777-0015
 
With a required copy to:
 
Fredric H. Aaron, Attorney at Law, PC
14 Vanderventer Avenue, Suite 212
Port Washington, NY 11050
Attention: Fredric H. Aaron, Esq.
Facsimile: (516) 802-3807
 
or to such other person or address as Company shall furnish to Buyer in writing.
 
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.
 
10.8.        Expenses. In the event the transactions contemplated hereby are not
fully consummated, each of the parties hereto shall bear their own respective
expenses and the expenses of its counsel and other agents in connection with the
transactions contemplated hereby. In the event the transactions contemplated
hereby are fully consummated, then the Buyer shall bear the expense of the
transaction, including expenses of counsel and other agents incurred by the
Buyer before the closing (the “Pre-Closing Expenses”). Notwithstanding the
foregoing, the total Pre-Closing Expenses to be borne by the Buyer shall not
exceed $7,500.
 
 
11

--------------------------------------------------------------------------------


 
10.9.
Entire Agreement; Enforceability. This Agreement, including all the Exhibits and
Schedules, ancillary agreements and any other instruments to be executed and
delivered by the parties hereto (the “Transaction Documents”):  (i) constitutes
the entire agreement among the parties with respect to the transactions
contemplated herein and supersedes all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof, and (ii) shall be binding upon, and is solely for the benefit of,
each party hereto and nothing in this Agreement is intended to confer upon any
third party any rights or remedy of any nature whatsoever hereunder or by reason
of this Agreement or any of the Transaction Documents.

 
10.10.
Severability. Any term or provision of this Agreement which is invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Agreement in any other jurisdiction.  If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

 
 
10.11.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile or otherwise) to the other parties, it being
understood that all parties need not sign the same counterpart.  Any counterpart
or other signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.
 
10.12.      Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Section, subsection, preamble, recital and party references are
to this Agreement unless otherwise stated.  No party or its counsel shall be
deemed the drafter of this Agreement for purposes of construing its provisions,
and all language in all parts of this Agreement shall be construed in accordance
with its fair meaning, and not strictly for or against any party.  The parties
waive any rule of law or judicial precedent that provides that contractual
ambiguities are to be construed against the party who shall have drafted the
contractual provision in question.
 
[Signature Page to Asset Purchase Agreement Follows]



12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
“Buyer”
NuTech Digital, Inc.,
a California corporation
     
/S/ Lee H. Kasper
 
By: Lee Kasper
Title: President and CEO
       
“Company”
Jump Communications, Inc.
a Nevada corporation
     
/S/ A. Frederick Greenberg
 
By: A. Fred Greenberg
Title: Chairman
       






      
        Signature Page to Asset Purchase Agreement      
    

13

--------------------------------------------------------------------------------



EXHIBITS


Exhibit/Schedule
Description
   
Schedule 1.1
List of Purchased Assets
   
A
Form of Bill of Sale
   
3.2(b)
Form of License Agreement
   
3.2(c)
Form of Assignment and Assumption Agreement
   
3.3(c)
Form of Designation of Preferences
   
Schedule 5.6
Capital Stock



14

--------------------------------------------------------------------------------



SCHEDULE 1.1
 


 
QTY
Manufacturer
Asset Description
Model #
Serial #
3
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
6
Alcatel
7470 MSP Network Switch Component
T1-2 OCT PRI CR R4.0
90-6351-01
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
8
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
1
Alcatel
7470 MSP Network Switch Control
46020 R3-2 Software
94-0215-45
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Control
Sun U60/300 128MB/4-2GB CS3D
90-8561-01
2
Alcatel
7470 MSP Network Switch Control
Sun 21" Color Monitor
90-4839-01
2
Alcatel
7470 MSP Network Switch Control
Sun Vid. Connector Adapter
90-6557-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
QTY
Manufacturer
Asset Description
Model #
Serial #
6
Alcatel
7470 MSP Network Switch Component
T1-2 OCT PRI CR R4.0
90-6351-01
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01

 
15

--------------------------------------------------------------------------------


2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01

1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
QTY
Manufacturer
Asset Description
Model #
Serial #
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02

 
 
16

--------------------------------------------------------------------------------



 
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
QTY
Manufacturer
Asset Description
Model #
Serial #
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
5
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35

 
17

--------------------------------------------------------------------------------


 
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01

1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
DUAL MAU
90-6819-01
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
QTY
Manufacturer
Asset Description
Model #
Serial #
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
6
Alcatel
7470 MSP Network Switch Component
T1-2 OCT PRI CR R4.0
90-6351-01
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01

 
18

--------------------------------------------------------------------------------


 
8
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
1
Alcatel
7470 MSP Network Switch Control
46020 R3-2 Software
94-0215-45
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Control
Sun U60/300 128MB/4-2GB CS3D
90-8561-01
2
Alcatel
7470 MSP Network Switch Control
Sun 21" Color Monitor
90-4839-01
2
Alcatel
7470 MSP Network Switch Control
Sun Vid. Connector Adapter
90-6557-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1-2 OCT PRI CR R4.0
90-6351-01
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
QTY
Manufacturer
Asset Description
Model #
Serial #
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01

 
19

--------------------------------------------------------------------------------


1
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
QTY
Manufacturer
Asset Description
Model #
Serial #
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01

 
20

--------------------------------------------------------------------------------


2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
QTY
Manufacturer
Asset Description
Model #
Serial #
5
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01



21

--------------------------------------------------------------------------------


1
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
QTY
Manufacturer
Asset Description
Model #
Serial #
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
2
Alcatel
7470 MSP Network Switch Component
DRX Filler Plate: 7 Pk
90-2289-01
2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35



22

--------------------------------------------------------------------------------


1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
6
Alcatel
7470 MSP Network Switch Control
PRI RJ45 D PNI
90-2543-01
1
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
1
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
1
Alcatel
7470 MSP Network Switch Support
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
SHUB-2
90-6085-01
2
Alcatel
7470 MSP Network Switch Component
Integ CALLP/PNNI Card-2
90-6226-11
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
3
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01
1
Alcatel
7470 MSP Network Switch Component
OC3-2 MMF UNI/NNI R3.1
90-4905-23
1
Alcatel
7470 MSP Network Switch Component
Control Card I/O PNL US Tel
90-2295-01
1
Alcatel
7470 MSP Network Switch Component
36170 Tech Practice CD
90-4686-01
1
Alcatel
7470 MSP Network Switch Control
46020 R3.0 NM Software
90-2935-35
1
Alcatel
7470 MSP Network Switch Install
Installation
91-7001-01
2
Alcatel
7470 MSP Network Switch Component
Termination Card
90-2180-01
2
Alcatel
7470 MSP Network Switch Component
Switching Shelf
90-2181-01
QTY
Manufacturer
Asset Description
Model #
Serial #
2
Alcatel
7470 MSP Network Switch Component
DSC-1310/NSX/R3.1
90-3598-23
2
Alcatel
7470 MSP Network Switch Component
DRX-1310
90-2183-02
2
Alcatel
7470 MSP Network Switch Component
Peripheral Shelf-2
90-4907-01
2
Alcatel
7470 MSP Network Switch Component
Control Card 2
90-3346-01
2
Alcatel
7470 MSP Network Switch Component
Callp Card-2
90-5037-01
2
Alcatel
7470 MSP Network Switch Component
PNNI Routing Card -2
90-5037-03
2
Alcatel
7470 MSP Network Switch Component
Stratum 3 SSU 2 Module
90-3347-01
2
Alcatel
7470 MSP Network Switch Component
DS3-2 ATM UNI/NNI
90-5935-01
2
Alcatel
7470 MSP Network Switch Component
OC3-2 IR UNI/NNI R3.1
90-4905-21
2
Alcatel
7470 MSP Network Switch Component
Filler Plates DSC & H/S
90-2298-01
2
Alcatel
7470 MSP Network Switch Component
UCS Filler Plate: 6 Pk
90-2293-01

2
Alcatel
7470 MSP Network Switch Component
100/120V TO 48 VDC UPG Kit
90-2843-02
2
Alcatel
7470 MSP Network Switch Component
100/120V to 48VDC Rectifier
90-2843-01
2
Alcatel
7470 MSP Network Switch Support
On-Site Tech Support
91-0072-01
4
Alcatel
7470 MSP Network Switch Component
800M ISL Hub
90-3162-12
4
Alcatel
7470 MSP Network Switch Component
M-Serv Traffic Shaping
90-4724-01
4
Alcatel
7470 MSP Network Switch Component
ISL 10M-Simplex Cable
90-6014-02
6
Alcatel
7470 MSP Network Switch Component
T1 CR ATM Card
90-4671-41
6
Alcatel
7470 MSP Network Switch Component
MAU: PRI AMP/Champ
90-2542-01



23

--------------------------------------------------------------------------------


EXHIBIT A
 
 
BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS, that Jump Communications, Inc., a Nevada
corporation (“Company”), for good and valuable consideration, the receipt of
which is hereby acknowledged, effective as of the date set forth below, hereby
irrevocably grants, conveys, transfers and assigns unto NuTech Digital, Inc., a
California corporation (“Buyer”), its successors and assigns, all of its right,
title and interest in and to the Purchased Assets (as defined in that certain
Asset Purchase Agreement entered into by and among Company and Buyer dated as of
August 7, 2007 (the “Agreement”), and more fully set forth on Schedule 1.1
attached hereto (the “Purchased Assets”);
 
TO HAVE AND TO HOLD the same unto Buyer, its successors or assigns, forever, and
Company does hereby covenant and agree that it will from time to time, if
requested by Buyer, its successors and assigns, execute, acknowledge and
deliver, or will cause to be done, executed and delivered to Buyer or its
successors or assigns, such and all further acts, transfers, assignments, deeds,
powers and assurances of title, and additional papers and instruments, and to
cause to be done all acts or things as often as may be proper or necessary for
better assuring, conveying, transferring and assigning all of the Purchased
Assets hereby conveyed, transferred or assigned, and effectively to carry out
the intent hereof, and to vest in the entire right, title and interest of
Company in and to all of the said Purchased Assets.
 


IN WITNESS WHEREOF, Company has caused this instrument to be executed by its
duly authorized officer this ___ day of July, 2007.
 
“Buyer”
NuTech Digital, Inc.,
a California corporation
         
________________________
By: Lee Kasper
Title: President and CEO
       
“Company”
Jump Communications, Inc.,
a Nevada corporation
         
________________________
By: A. Fred Greenberg
Title: Chairman
       






24

--------------------------------------------------------------------------------



SCHEDULE 5.6




There currently exist the following options and warrants to purchase the common
shares of the Buyer:


Warrants excersisable for 12,000,000 shares of common stock of the Buyer at the
price of $.75 per share.


Options to purchase ________________ shares of common stock of the Buyer at the
price of $.01 per share.



































25

--------------------------------------------------------------------------------


